DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification has been approved and entered (Amendment dated 7/16/2020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1.	Claims 1-2, 6-8, 10, 12-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (2020/0053820) in view of Babaei et al (2019/0098612) further in view of Marinier et al (2020/0195386).
Regarding claims 1 and 12.  Chin teaches an apparatus and a method comprising:
receiving a first allocation of first uplink resources in a mobile communication network (abstract – UE receives a message from BS an allocation of a first radio resource for uplink transmission, figure 3, 0133 – UE receives, from BS (steps 331, 332), a first DCI message (e.g, a UL grant) that indicates the first radio resource for UL transmission and UE receives (step 333) a second DCI message (e.g., UL grant) that indicates the second radio resource for UL transmission wherein the first DCI message and the second DCI message overlap in the time domain); 
receiving a second allocation of second uplink resources, wherein the second uplink resources overlap figure 3, 0133 – UE receives, from BS (steps 331, 332), a first DCI message (e.g, a UL grant) that indicates the first radio resource for UL transmission and UE receives (step 333) a second DCI message (e.g., UL grant) that 
identifying a first set of data available for transmission using the first allocation (0119 – fully overlapping in the time domain (fully overlapped PUSCH resources), partially overlapping in the time domain (partially overlapped PUSCH resources), 0120 – The condition “a MAC entity of a UE receives multiple UL grants within on or more coinciding PDCCH occasions” may be 1) fully overlapping search spaces with DCIs indicating PUSCH allocations, 2) partially overlapping search spaces with DCIs indicating PUSCH allocations.   Moreover, the time relation between the PUSCH resources indicated by the UL grants may be one of the flowing:  fully overlapping PUSCH resources, partially overlapping PUSCH resources, and completely non-overlapping PUSCH resources, 0121 – a UE may decide which grant is processed first when (a) multiple search spaces with DCIs fully-overlapping/partially-overlapping/non-overlapping in the time domain is received, and the corresponding PUSCH resources indicated by the DCIs are fully-overlapping/partially-overlapping in the time domain, or (b) multiple search spaces with DCIs fully-overlapping/partially overlapping in the time domain is received, and the corresponding PUSCH resources indicated by the DCIs are fully-overlapping/partially-overlapping/non-overlapping in the time domain.  Chin teaches the first set of data can be URLLC and a second type of data can be eMBB (0003, 0024, 0031, 0115)), the first set of data being stored in a buffer of the UE;
identifying a second set of data available for transmission using the second allocation (0119 – fully overlapping in the time domain (fully overlapped 0120 – The condition “a MAC entity of a UE receives multiple UL grants within on or more coinciding PDCCH occasions” may be 1) fully overlapping search spaces with DCIs indicating PUSCH allocations, 2) partially overlapping search spaces with DCIs indicating PUSCH allocations.   Moreover, the time relation between the PUSCH resources indicated by the UL grants may be one of the flowing:  fully overlapping PUSCH resources, partially overlapping PUSCH resources, and completely non-overlapping PUSCH resources, 0121 – a UE may decide which grant is processed first when (a) multiple search spaces with DCIs fully-overlapping/partially-overlapping/non-overlapping in the time domain is received, and the corresponding PUSCH resources indicated by the DCIs are fully-overlapping/partially-overlapping in the time domain, or (b) multiple search spaces with DCIs fully-overlapping/partially overlapping in the time domain is received, and the corresponding PUSCH resources indicated by the DCIs are fully-overlapping/partially-overlapping/non-overlapping in the time domain.  Chin teaches the first set of data can be URLLC and a second type of data can be eMBB (0003, 0024, 0031, 0115))), the second set of data being stored in the buffer;
determining a first priority of the first allocation based on a priority of the first set of data (0037, 0053, 0064 – priority order according to C-RNTI, 0070-0074 – modified order based on C-RNTI, 0080 – priority according to C-RNTI, 0120-0121 – UE may determine which grant is processed first, figure 3, 0133 – the UE receives, from the BS, a priority indicator in a DCI message (step 332) or in DCI message (step 333) which indicates priority for different types of traffic (0115 – eMBB (e.g., lower priority) e.g., higher priority), 0028-0031 wherein traffic Type A: no reliability requirement and no latency; Type B: no reliability and strict latency; Type C: high reliability and no latency; Type D: high reliability and strict latency requirements (e.g., URLLC as higher priority)));
determining a second priority of  a priority of the  (0037, 0053, 0064 – priority order according to C-RNTI, 0070-0074 – modified order based on C-RNTI, 0080 – priority according to C-RNTI, 0120-0121 – UE may determine which grant is processed first, figure 3, 0133 – the UE receives, from the BS, a priority indicator in a DCI message (step 332) or in DCI message (step 333) which indicates priority for different types of traffic (0115 – eMBB (e.g., lower priority) and URLLC (e.g., higher priority), 0028-0031 wherein traffic Type A: no reliability requirement and no latency; Type B: no reliability and strict latency; Type C: high reliability and no latency; Type D: high reliability and strict latency requirements (e.g., URLLC as higher priority))); and
Chin does not explicitly show preempting the first allocation to wherein preempting the first allocation comprises: generating a first transmission block (TB) according to the second allocation; and transmitting the first TB using the second UL resources (paper dated 7/16/2020).
	Babaei teaches UE may receive a first DCI indicating a first plurality of resources for one or more UL Transport Blocks and may receive uplink pre-emption a second plurality of resources wherein one or more first resources may be overlapping resources of the first plurality of resources and the second plurality of resources (see claims 7, 9, 11 and 12 – UE receives pre-emption indication configuration parameters comprising a Radio Network Temporary Identifier, abstract, 0222 – UE receives a first set of data eMBB and a pre-emption indication indicating a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission (e.g., in the downlink AND/OR UPLINK).  The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources.  The second plurality of resources may overlap with the first plurality of resources.  0225 – UE receives first DCI indicating a first plurality of resources for one or more first UPLINK transport blocks (TB) wherein one or more first UL TBs may correspond to a first service type (e.g., eMBB).  The UE receives a group common DCI indicating a pre-emption indication which indicates a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission.  The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources.  0228 – common DCI for indicating pre-emption in the downlink AND in the uplink.  0229 – UE receives a first DCI indicating a first plurality of resources for a first uplink transmission of one or more transport blocks (TBs) wherein the first uplink TB corresponds to a first type (e.g., eMMB).  The UE may receive a group common DCI having a pre-emption indication corresponding to downlink AND uplink transmission for a second type of transmission (e.g., URLLC), 0230 – UE receives one or more messages comprising configuration parameters for a first type of uplink and/or downlink transmission (eMBB) and a DCI that indicates pre-emption corresponding to a second uplink transmission (URLLC) wherein the second plurality of resources may have overlap with the first plurality of resources).
Babaei teaches BS may pre-empt one or more scheduled uplink transmissions for URLLC transmission (0208).  Babaei teaches UE receives from BS a first DCI indicating a first plurality of resources for one or more first Uplink Transmission Blocks (TBs) wherein the one or more TBs correspond to a first service type (eMBB) and the UE receives from BS a second DCI indicating a pre-emption indication.  In an example, the pre-emption indication may indicate that a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission.  The pre-emption indication may indicate time domain resources corresponding to the second plurality of resources wherein the second plurality of resources overlap with the first plurality of resources (0225).  Babaei teaches UE receives first DCI for UL transmission for first TB corresponding to (eMBB) and a second DCI having pre-emption indication the second plurality of resources may be pre-empted for a URLLC transmission which overlap with the first TB (0229).  Babaei teaches UE receives from BS a first DCI for first TBs (eMBB) and a DCI having a pre-emption/suspension indication scrambled with RNTI which indicates a second plurality of resources are pre-empted for URLLC transmission wherein the pre-emption/suspension indicate the time domain resources corresponding to the second 0232).  Babaei teaches UE receives DCI for pre-emption for transmitting data of the first type (URLLC) which is ultra-reliable low-latency (0235).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin to include a pre-emption/suspension indication in the DCI as taught by Babaei in order to enable the network to quickly pre-empt and/or suspend first TBs allocated for eMBB transmission for a second type of transmission URLLC which require ultra-reliable low-latency communications (Babaei at 0235).
Applicant amends and argue Chin in view of Babaei teach a network-side decision of what data type has higher priority and the network sending the priority indicator to the UE whereas the currently amended claims are decided at the UE side “the first set of data being stored in a buffer of the UE and a second set of data being stored in the buffer (RCE dated 1/29/20201).  Furthermore, Applicant generally points to paragraph 0079 of the specification as published for support.  The Examiner At time ‘t2’ (e.g., after receiving the allocation of uplink resources, but before time ‘t3’) high urgency/critical data arrives in the UE’s buffer.  The arrival of the high urgency/critical data causes the UE to preempt the lower priority data and instead transmit the high urgency/critical data at time ‘t3’ using the previously scheduled PUSCH resources”.
Marinier teaches also teaches ultra-reliable low latency (URLLC) access and services relying on enhanced massive mobile broadband (eMBB) (0069).  Marinier teaches UE-side determines and/or examines the data in the buffer to determine which of the conflicting resource allocations to follow (0232 – an uplink interference preemption indication may be provided).  In an example, high priority/low-latency data may arrive at a WTRU buffer.  A WTRU process may interrupt an ongoing UL transmission for lower priority data, for example, even after a network may have received parts of the low priority data, e.g., within a certain time slot.  This type of event may be referred to as an intra-WTRU “uplink preemption”, wherein multiple transmissions originate from the same WTRU (0233).  The UE may inform the network about an UL preemption, for example, so the network may realize that part of data transmitted within a (e.g., current) slot may be for a different transmission of higher priority data.  A network (e.g., informed by the UE about UL preemption) may discard lower priority data that may be sent on interfered resources.  This may be referred to as preemption indication (0234-0235).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin in view of Babaei to employ UE-side preemption as taught by Marinier wherein high priority/low-latency data 
Regarding claims 2 and 13.  Chin teaches wherein the second allocation is indicated using DCI,  figure 3, 0133 – the UE receives, from the BS, a priority indicator in a DCI message (step 332) or in DCI message (step 333) which indicates priority for different types of traffic (0115 – eMBB and URLLC, 0028-0031 wherein traffic Type A: no reliability requirement and no latency; Type B: no reliability and strict latency; Type C: high reliability and no latency; Type D: high reliability and strict latency requirements (e.g., URLLC))).
Babaei teaches BS may pre-empt one or more scheduled uplink transmissions for URLLC transmission (0208).  Babaei teaches UE receives from BS a first DCI indicating a first plurality of resources for one or more first Uplink Transmission Blocks (TBs) wherein the one or more TBs correspond to a first service type (eMBB) and the UE receives from BS a second DCI indicating a pre-emption indication.  In an example, the pre-emption indication may indicate that a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission.  The pre-emption indication may indicate time domain resources corresponding to the second plurality of resources wherein the second plurality of resources overlap with the first plurality of resources (0225).  

Regarding claims 7 and 18.  Chin teaches interrupting generation of a 
Babaei teaches the first and second TBs correspond to eMBB and URLLC and naming/allocating a first TB to either eMBB or URLLC and naming/allocating a second TB to either URLLC or eMBB is a design choice (abstract, 0222 – UE receives a first set of data eMBB and a pre-emption indication indicating a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission (e.g., in the downlink AND/OR UPLINK).  The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources.  The second plurality of resources may overlap with the first plurality of resources.  0225 – UE receives first DCI indicating a first plurality of resources for one or more first UPLINK transport blocks (TB) wherein one or more first UL TBs may correspond to a first service type (e.g., eMBB).  The UE receives a group common DCI indicating a pre-emption indication which indicates a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission.  The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources.  0228 – common DCI for indicating pre-emption in the downlink AND in the uplink.  0229 – UE receives a first DCI indicating a first plurality of resources for a first uplink transmission of one or more transport blocks (TBs) wherein the first uplink TB corresponds to a first type (e.g., eMMB).  The UE may receive a group common DCI having a pre-emption indication corresponding to downlink AND uplink transmission for a second type of transmission (e.g., URLLC), 0230 – UE receives one or more messages comprising configuration parameters for a first type of uplink and/or downlink transmission (eMBB) and a DCI that indicates pre-emption corresponding to a second uplink transmission (URLLC) wherein the second plurality of resources may have overlap with the first plurality of resources)
Babaei teaches BS may pre-empt one or more scheduled uplink transmissions for URLLC transmission (0208).  Babaei teaches UE receives from BS a first DCI indicating a first plurality of resources for one or more first Uplink Transmission Blocks (TBs) wherein the one or more TBs correspond to a first service type (eMBB) and the UE receives from BS a second DCI indicating a pre-emption indication.  In an example, the pre-emption indication may indicate that a second plurality of resources are pre-empted.  The second plurality of resources may be pre-empted for a URLLC transmission.  The pre-emption indication may indicate time domain resources corresponding to the second plurality of resources wherein the second plurality of resources overlap with the first plurality of resources (0225).  Babaei teaches UE receives first DCI for UL transmission for first TB corresponding to (eMBB) and a second DCI having pre-emption indication the second plurality of resources may be pre-empted for a URLLC transmission which overlap with the first TB (0229).  Babaei teaches UE receives from BS a first DCI for first TBs (eMBB) and a DCI having a pre-emption/suspension indication scrambled with RNTI which indicates a second plurality of resources are pre-empted for URLLC transmission wherein the pre-emption/suspension indicate the time domain resources corresponding to the second plurality of resources that overlap with the first plurality of resources.  The UE may suspend the first UL transmission of the one or more UL TBs in response to the pre-emption/suspension indication.  If the UE has started transmission of one or more TBs (eMBB) and receives the pre-emption/suspension indication, the UE may stop the transmission of one or more TBs (eMBB).  If the UE has not started transmission of one or more TBs (eMBB) when the UE receives the pre-emption/suspension, the UE may not transit the one or more TBs (eMBB).  In an example, in response to suspending the transmission of one or more TBs (eMBB), the UE may flush the corresponding HARQ process and ignore the one or more TBs (0232).  Babaei teaches UE receives DCI for pre-emption for transmitting data of the first type (URLLC) which is ultra-reliable low-latency (0235).
Regarding claims 8 and 19.  Chin does not teach wherein preempting the first allocation to generate the TB according to the second allocation comprises:
determining whether the first allocation corresponds to an initial transmission of data or a retransmission of data;
generating a retransmission TB according to the first allocation in response to the first allocation corresponding to a retransmission of data; and delivering the retransmission TB to a transmit buffer.
	Babaei teaches one TB may be mapped to one DL/UL carrier (0220) and UE receives DCI indicating resources for retransmission (0226-0227).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin to include a second DCI having a third plurality of resources for retransmission of the one or more first UL TBs as taught by Babaei thereby informing the UE to retransmit one or more first UL TBs.

	Babaei teaches DCI used to indicate HARQ timer values (0207).  Babaei teaches pre-empt for URLLC in the time domain using HARQ process (0222-0223).  Babaei teaches first UL TB used for eMBB and a second set of resources overlap the first set UL TBs and are pre-empted for a URLLC in conjunction with HARQ process (0225)-0226, 0228, 0232).
	Marinier teaches retransmission TB in conjunction with HARQ (0079, 0095, 0105, 0152, 0219).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin to include a second DCI having information regarding resources for retransmission including HARQ values as taught by Babaei thereby enabling the UE to stop transmission, suspend transmission or ignore one or more TBs wherein the HARQ process may be free for base station scheduling.
2.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Babaei and Marinier further in view of Kim et al (2020/0077438).
Regarding claims 11 and 22.  Chin in view of Babaei and Marinier do not teach wherein the first allocation is indicated using first downlink control information (“DCI”), and wherein determining whether the first allocation corresponds to an initial transmission of data or a retransmission of data comprises examining a new data indicator (“NDI”) field of the first DCI.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of modify the teaching of Chin in view of Babaei and Marinier to use NDI as taught by Kim in order to enable the UE to recognize if the transmission is a new transmission (initial transmission) when NDI is toggled and recognize the transmission as retransmission in the other case (NDI not toggled).
3.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Babaei and Marinier further in view of Kim et al (2020/0067649).
Regarding claims 9 and 20.  Chin in view of Babaei and Marinier do not teach wherein preempting the first 
	Kim teaches UE determines whether the NDI is toggled and performs the initial transmission and retransmission using the assignment resource (last four lines of paragraph 0083).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of modify the teaching of Chin in view of Babaei and Marinier to toggle NDI as taught by Kim in order to enable the UE to perform initial transmission and retransmission using the assigned resources.
Response to Arguments

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0274654) Loehr et al teaches wherein the first set of data and second set of data are stored in a buffer of the UE and the UE examining the data to determine which of the conflicting resource allocations to follow (0104 - “At time ‘t2’ (e.g., after receiving the allocation of uplink resources, but before time ‘t3’) high urgency/critical data arrives in the UE’s buffer.  The arrival of the high urgency/critical data causes the UE to preempt the lower priority data and instead transmit the high urgency/critical data at time ‘t3’ using the previously scheduled PUSCH resources”).  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646